Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-18-00227-CR

                                   Michael Casey FORAN,
                                         Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the County Court at Law No. 11, Bexar County, Texas
                                   Trial Court No. 518258
                       Honorable Tommy Stolhandske, Judge Presiding

                                     No. 04-18-00230-CR

                                   Michael Casey FORAN,
                                         Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CR10025
                          Honorable Frank J. Castro, Judge Presiding

       BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the judgments of the trial courts are
AFFIRMED.

       SIGNED December 12, 2018.

                                                _____________________________
                                                Karen Angelini, Justice